DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1 – 18 are pending for examination.

Examiner’s Note
The prior art rejection below cites particular paragraphs, columns, and/or line numbers in the references for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13 – 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a non-statutory subject matter.
As to claim 13, the claim recites “a computer-readable medium”.  As defined in the specification (para. 0129), a computer-readable medium may include “but not limited to…”.  As broadest interpretation, the computer-readable medium does not exclude propagated signals - such as carrier waves, infrared signals, digital signals.  Therefore, the claim is directed to a non-statutory subject matter.
As to claims 14 – 18, they are dependent claims of claim 13 and they do not remedy the deficiencies of their independent claim.  Therefore, they are rejected for the same reason above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 5 – 9, 11 – 15, and 17 - 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dadkhani et al., (US PUB 2018/0349466 hereinafter Dadkhani) in view of Myers et al., (US PUB 2020/0099773 hereinafter Myers).

As to claim 1, Dadkhani teaches a computer-implemented method comprising: 
evaluating contents (“web analytics datasets” para. 0023 – 0024)  relating to a web product (“webpage or web site” para. 0029) to be delivered through one or more platforms (“…a mobile device (e.g., a mobile telephone, a smartphone, a PDA, a tablet, a laptop, a camera, a tracker, a watch, a wearable device, etc…” para. 0035); 
analyzing the one or more platforms to host the web product to deliver the contents (“…a mobile device (e.g., a mobile telephone, a smartphone, a PDA, a tablet, a laptop, a camera, a tracker, a watch, a wearable device, etc…” para. 0035); 
identifying one or more performance factors associated with the web product  and the one or more platforms, metadata associated with (“web analytics data metrics” para. 0029 and 0036)
facilitating adjustments to one or more virtual dials to facilitate one or more modifications to the one or more parameters (“…The interactive user interfaces can include an interactive control element (e.g., a virtual button, slider, or any other interactive element) via which a user can provide user input to adjust the threshold value, which can cause the analytics system 102 to adjust the user interfaces or generate one or more additional user interfaces. For example, the analytics system 102 removes, from the user interface, nodes having a correlation score below the threshold value or removes edges…” para. 0040, 0062 and 0084).
wherein the metadata identifies the one or more platforms, wherein the one or more performance factors are identified based one or more parameters associated with the one or more platforms to enhance performance associated with the web product when delivering the contents (“…Each server environment can also store data that is used to migrate various application components of the enterprise applications between different server environments. For example, such data can include required resources for content transfer between different environments, types of data that are migrated (e.g., metadata, object definitions, data source connections…” para. 0103) and (The set of upgrade metrics 206 can include performance parameters that are used to measure the performance of the upgraded version 202b with data that is predetermined to be assigned to the current version 202a (e.g., the system data 112), and provide an evaluation, to the administrator, of how well the upgraded version 202b performs relative to the current version 202a. In the example depicted in FIG. 2, the list of metrics 206 includes a maximum number of users that the enterprise applications can accommodate, a reliability score associated with operation of the software…” para. 0124) and (“…A user may select reports on characteristics and performance metrics of particular machines to be included in a health score calculation. For example, a user may select their particular machine and their two most frequently used applications to be used in a calculation for their environment health score. In some implementations, the reports that are included in a health score calculation for a particular environment are predetermined. For example, an overall environment health score for an environment including machines, users, and applications may include a report on a 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Dadkhani by adopt the teachings of Myers because Myers would provide metadata with detailed information to keep track of performance metrics of machines as needed (para. 0103 and 0281). 

As to claim 2, Dadkhani modified by Myers teaches the method of claim 1, Dadkhani teaches further comprising displaying the one or more virtual dials via a virtual adjustment panel at a computing device accessible to a user, wherein the virtual adjustment panel is communicated via a user interface and displayed using a display device (“The interactive user interfaces can include an interactive control element (e.g., a virtual button, slider, or any other interactive element) via which a user can provide user input to adjust the threshold value, which can cause the analytics system 102 to adjust the user interfaces or generate one or more additional user interfaces…” para. 0040).
 
As to claim 3, Dadkhani modified by Myers teaches the method of claim 1, Dadkhani teaches wherein the one or more platforms comprise one or more of mobile devices, desktop devices, television sets, and dashboard consoles (“…each of the user devices 104 represents various types of client devices. For example, the user device 104 is a mobile device (e.g., a mobile telephone, a smartphone, a PDA, a tablet, .
Dadkhani does not but Myers teaches wherein the one or more performance factors include one or more of network latency, data sizes, data shapes, server processing, user interfaces, and octane scores, wherein the one or more metrics include one or more parameters associated with the one or more performance factors (“…Each server environment can also store data that is used to migrate various application components of the enterprise applications between different server environments. For example, such data can include required resources for content transfer between different environments, types of data that are migrated (e.g., metadata, object definitions, data source connections…” para. 0103) and (The set of upgrade metrics 206 can include performance parameters that are used to measure the performance of the upgraded version 202b with data that is predetermined to be assigned to the current version 202a (e.g., the system data 112), and provide an evaluation, to the administrator, of how well the upgraded version 202b performs relative to the current version 202a. In the example depicted in FIG. 2, the list of metrics 206 includes a maximum number of users that the enterprise applications can accommodate, a reliability score associated with operation of the software…” para. 0124) and (“…A user may select reports on characteristics and performance metrics of particular machines to be included in a health score calculation. For example, a user may select their particular machine and their two most frequently used applications to be used in a calculation for their environment health score. In some implementations, the reports that are included in a health score calculation for a particular environment 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Dadkhani by adopt the teachings of Myers because Myers would provide metadata with detailed information to keep track of performance metrics of machines as needed (para. 0103 and 0281). 

As to claim 5, Dadkhani modified by Myers teaches the method of claim 1, Dadkhani teaches further comprising implementing the one or more modifications to facilitate the enhanced performance associated with the web product (“…An interactive control element may be provided for allowing an analyst to adjust the threshold, such that edges between pairs of nodes having correlation strengths less than the threshold are not shown in the user interface. In response to an adjustment of the threshold, pairs of correlated metrics or edges between pairs of correlated metrics are added to or removed from the graphical display accordingly…” para. 0025), wherein the web product includes one or more of a website, a webpage, and a web application communicated over one or more networks including a cloud network (“…The analytics system 102, user devices 104, web analytics database 112, and web server 116 are communicatively coupled via one or more data networks 108 (e.g., the Internet” para. 0032).  

As to claim 6, Dadkhani modified by Myers teaches the method of claim 1, Dadkhani teaches wherein the metadata comprises page information associated with the web product (“…user behaviors and interactions with a webpage or web site…” para. 0029), 
Dadkhani does not but Myers teaches wherein the metadata further reveals one or more performance factors and one or more device types associated with the web product, wherein the one or more platforms and the one or more device types are used in delivering the contents associated with the web product (“…Each server environment can also store data that is used to migrate various application components of the enterprise applications between different server environments. For example, such data can include required resources for content transfer between different environments, types of data that are migrated (e.g., metadata, object definitions, data source connections…” para. 0103) and (The set of upgrade metrics 206 can include performance parameters that are used to measure the performance of the upgraded version 202b with data that is predetermined to be assigned to the current version 202a (e.g., the system data 112), and provide an evaluation, to the administrator, of how well the upgraded version 202b performs relative to the current version 202a. In the example depicted in FIG. 2, the list of metrics 206 includes a maximum number of users that the enterprise applications can accommodate, a reliability score associated with operation of the software…” para. 0124) and (“…A user may select reports on characteristics and performance metrics of particular machines to be included in a health score calculation. For example, a user 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Dadkhani by adopt the teachings of Myers because Myers would provide metadata with detailed information to keep track of performance metrics of machines as needed (para. 0103 and 0281). 

As to claim 7, this is a database system of claim 1.  See rejection for claim 1 above.  Further, Dadkhani teaches a server computing device (“… web server…” para. 0032) having a processing device and a storage device having instructions (“computer-readable storage medium and executable by processors” para. 0038), the processing device to execute the instructions to facilitate operations. 

As to claims 8 - 9, see rejection for claims 2 – 3 above.

As to claims 11 - 12, see rejection for claims 5 – 6 above.

As to claim 13, this is a computer-readable medium claim of claim 1.  See rejection for claim 1 above.  Further, Dadkhani teaches a computer-readable medium (“computer-readable storage medium and executable by processors of one or more computing devices…” para. 0038) comprising a plurality of instructions which, when executed by a computing device, cause the computing device to perform operations. 

As to claims 14 - 15, see rejection for claims 8 – 9 above.

As to claims 17 - 18, see rejection for claims 11 – 12 above.


Claims 4, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Dadkhani in view of Myers, as applied to claims 1, 9, and 13 and in view of Bodman et al., (US PUB 2020/0053175 hereinafter Bodman).

As to claim 4, Dadkhani modified by Myers teaches the method of claim 1, Dadkhani does not but Myers teaches further comprising:  
64 | SFDC-P367 I A4501US2the one or more modifications to compute outcome of latest performance metrics associated with the web product based on the one or more modifications “…The interactive user interfaces can include an interactive control element (e.g., a virtual button, slider, or any other interactive element) via which a user can provide user input to adjust the threshold value, which can cause the analytics system 102 to adjust the .
Dadkhani does not but Myers teaches prior to implementing the one or more modifications, simulating prior to implementing the one or more modifications, simulating (“…A server environment test configured to generate concurrently running tasks at the indicated load level using the selected software objects may be generated” abstract and para. 0013); 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Dadkhani by adopt the teachings of Myers because Myers would provide test environment to monitor the performance metrics of machines or web applications desired (para. 0281).
Dadkhani and Myers do not but Broda teaches generating waterfall results based on the outcome (“a user or application developer viewing an active waterfall chart of one or more webpages running in a browser window may identify one or more slowest resources, pause the test, optimize the website and/or specific webpages, and restart the test to generate a new active waterfall chart following the optimization” title, abstract, and para. 0057); and communicating the waterfall results to the computing device (“…a user interface is provided that allows a user to display a waterfall chart on an analytic dashboard that aggregates and updates website/webpage performance” para. 0031).


As to claims 10 and 16, see rejection for claim 4 above. 

Conclusion
The prior art made of record but not relied upon request is considered to be pertinent to applicant’s disclosure.
Mac, (US PUB 20180157778), discloses a side-by-side interactive circuit design panel (title, abstract, and figures 1 – 12).
Ma, (US PUB 2021/0240599), discloses dynamic adjustment of web product–based performance simulation in database systems (title, abstract, and figures 1 – 7).
Dorr, (US PUB 2018/0123899), discloses a technology agnostic network simulation (title, abstract, and figures 1 – 15).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG N HOANG whose telephone number is (571)272-3763. The examiner can normally be reached 9:5-30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUONG N HOANG/Examiner, Art Unit 2194                                                                                                                                                                                                        

/DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194